The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
1.	Claims 1-16 are allowed. 
Reasons for allowance:
Regarding claims 1 and 8:
Kown (US 20090027376 A1)  discloses an apparatus for sensing a display panel (Fig. 2), wherein the display panel comprises a plurality of scan lines (S11-S2n), a plurality of data lines  (D11-Fm) and a plurality of pixel circuits (142), a data input terminal (120) and a gate terminal (110) of a corresponding pixel circuit of the pixel circuits are coupled to a corresponding data line of the data lines and a corresponding scan line of the scan lines respectively ([0049]), and the apparatus comprises:

a source driving circuit configured to be coupled to the data lines to drive the pixel circuits according to a display period comprising a plurality of frame periods ([0055]). 
Komiya (US Pub. No: 20110279436 ) discloses a gate driving circuit (300) coupled to the scan lines ([Fig. 1]), wherein in a test data period (test current supply period) within the corresponding scan-line period, a sensing circuit (300) controls the corresponding pixel circuit to receive test data ([0061]).

Hsu (US 20110063281 A1) discloses wherein the gate driving circuit (130) ([0027]).
However, the closest art of record singly or in combination fails to teach or suggest the limitations “a plurality of test data periods periodically arranged in the display period and each existing between two of the frame periods ([0060]); and 
a sensing circuit (sensing circuit 140, Fig. 1), configured to be coupled to the pixel circuits (pixel circuits (e.g., P(1,1), P(1,2),Fig. 1), and configured to sense characteristics of the pixel circuits in the test data periods of the display period; wherein in each of the test data periods (Vtest, Fig. 9, Fig. 13) within the display period, the source driving circuit is configured to provide test data to the pixel circuits, and the sensing circuit is configured to sense an electrical characteristic of the corresponding pixel circuit; wherein in each of the display data periods, the source driving circuit (130, Fig. 1) is configured to provide display data to the pixel circuits , and the sensing circuit is not configured to sense the corresponding pixel circuit; and wherein each of the test data periods is arranged for test a predetermined number of pixels, wherein the predetermined number of pixels comprises one or more lines of pixels, and each of the test data periods is arranged for testing different pixels  (see Applicant’s Fig. 13, [0055-0056])” with all other limitations as recited.

Regarding claim 9:
The closest art of record singly or in combination fails to teach or suggest the limitation “ a plurality of test data periods periodically arranged in the display period and each existing between two of the frame periods; and a sensing circuit, configured to be coupled to the pixel circuits, and configured to sense characteristics of the pixel circuits in the test data periods of the display period; wherein in each of the test data periods within the display period, the source driving 20circuit is configured to provide test data to the pixel circuits, and the sensing circuit is configured to sense an electrical characteristic of the corresponding pixel circuit; wherein in each of the display data periods, the source driving circuit is configured to provide display data to the pixel circuits , and the sensing circuit is not configured to sense the corresponding pixel circuit; and wherein each of the test data periods is arranged for test a predetermined number of -25-File: 63550-OPOPOCOCusf pixels” all other limitations as recited in claim 9 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692